By tre Court.
There is one point of great importance, on which the court intimates no opinion, viz: whether the child of a person, born since the act of 1788, is bound to serve until the age of twenty-eight. But there is another point decisive of this case. The occupation of the master is not' mentioned in the register. Bdt inasmuch as it would be impossible to mention the occupation of a man'who has no occupation, We have admitted parol evidence for the .purpose of proving that Mr. Barker had no occupation at the time of entering this boy. On this subject it is incumbent on the master to remove all doubt, and we cannot say that the evidence has been sufficient for that purpose. We think it very doubtful from the evidence, whether Mr. Barker was not a partner of a manufacturing company at the date of this resister. For that reason we are of opinion, that the register is not according to law, and Frank is entitled to his discharge.
Prisoner discharged.